Citation Nr: 1541754	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-33 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for shell fragment wounds to right chest, arm, neck, and buttock.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral shoulder disability, to include residuals of a left arm injury, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1978, October 1978 to November 1987.

This case comes before the Board of Veterans' Appeals (Board) from November 2004 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).

In May 2004, the Veteran filed a request to reopen his claim for entitlement to service connection for bilateral shoulder and cervical spine disabilities.  The RO issued rating decisions in November 2004 and June 2010; however neither addresses a cervical spine disability.  Because the issue whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical spine disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In April 2006 statement, the Veteran requests review based on clear and unmistakable error.  When asserting clear and unmistakable error the Veteran must describe an alleged error with specificity and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In this case, the Veteran has not asserted clear and unmistakable error to any specific RO decision, nor does he identify which specific error occurred.  Therefore, the Board is not considering a claim of clear and unmistakable error at this time.  The Veteran may file a claim based on a theory of clear and unmistakable error as to a specific decision in the future if he feels such a claim is warranted.  

The issue of entitlement to service connection for a bilateral shoulder disability to include residuals of a left arm injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  In an October 2008 statement, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of entitlement to an increase rating for shell fragment wounds to right chest, arm, neck and buttock.  

2.  An April 2003 rating decision declined to reopen a claim of entitlement to service connection for a bilateral shoulder disability.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.  

3.  Evidence received since the April 2003 rating decision arguably raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased rating for shell fragment wounds to right chest, arm, neck and buttock.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The April 2003 rating decision which denied entitlement to service connection for a bilateral shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2014).

3.  Evidence received since the April 2003 rating decision in connection with the Veteran's claim of entitlement to service connection for a bilateral shoulder disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

With respect to the Veteran's application to reopen a previously denied claim, since the claim is being reopened and remanded for further development no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at in the Veterans Claims Assistance Act of 2000.

Analysis

Shell fragment wound rating

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In an October 2008 statement, the Veteran withdrew the issue of entitlement to increase rating for shell fragment wounds to right chest, arm, neck and buttock.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.

Application to Reopen 

The Board finds that an April 2003 rating decision is the last final decision addressing entitlement to service connection for residuals of a bilateral shoulder injury to include due to a left arm injury.  The Veteran was notified of his appellate rights and did not file a notice of disagreement within one year of that decision.  In May 2004, the Veteran filed a request to reopen his claim, and was denied in a rating decision issued November 2004.  The Veteran filed a timely notice of disagreement in July 2005.  The RO did not issue a statement of the case.  38 C.F.R. § 19.26 (2015).  

In August 2009, the Veteran filed another request to reopen his claim and was denied in a rating decision issued June 2010.  The Veteran filed a timely notice of disagreement in November 2010.  The RO issued a statement of the case in October 2012, and the appeal was properly certified to the Board.  However, because VA did not issue a statement of the case with respect to the Veteran's appeal of the November 2004 rating decision, it is not final, and the April 2003 rating decision represents the last final decision.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence since the April 2003 rating decision includes the Veteran's July 2006 statement that he experiences chronicity and continuity of symptomatology.  The Veteran also provided records from 2004 and 2005 noting ongoing complaints and treatment to the left shoulder, and a July 2010 treatment record noting a history of bilateral shoulder pain with an injury in Vietnam.  At the time of the April 2003 rating decision, the record did not contain evidence of continuity of symptomatology, and VA has not previously decided the Veteran's claim based on this theory of entitlement.  The additional evidence, presumed credible, is not cumulative of the record at the time of the April 2003 denial, and raises a reasonable possibility of substantiating the Veteran's claim.  Consequently, the claim of entitlement to service connection for bilateral shoulder disability is reopened.  However, for reasons discussed below, additional development is necessary prior to a decision on the merits of the claim.   

ORDER

The appeal of entitlement to an increased rating for shell fragment wounds to right chest, arm, neck and buttock is dismissed. 

The claim of entitlement to service connection for a bilateral shoulder disability is reopened.

REMAND

The claim of entitlement to service connection for a bilateral shoulder disability, to include injury to left arm, must be remanded in order to provide a VA examination to address the nature and etiology of the Veteran's disorder.  While a VA examination was provided in May 2010, it is not sufficient because it does not provide an adequate basis for the diagnosis and opinion rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the May 2010 VA examination notes that the Veteran was treated for bursitis between 1975-1977, there is no evidence the examiner was aware that the Veteran was treated for shoulder pain as early as 1967.  Also, the examiner's conclusion that the Veteran's left shoulder condition is "consistent with age" is not sufficient, particularly in light of frequent treatment the Veteran received during active service.  The examiner diagnosed left shoulder degenerative changes but did not explain why the changes were related to age rather than military service.  Lastly, the examination does not address the etiology of the Veteran's right shoulder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any diagnosed shoulder and/or left arm disorder.  The entire claims file, VBMS file, and Virtual VA file should be made available to, and be reviewed by, the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

Based on the examination and review of the record, the examiner should offer a current diagnosis of any left arm or any shoulder disability, specifically commenting on the etiology of any diagnosed bursitis and/or arthritis.  For any such diagnosis, the examiner must opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed left arm and/or any shoulder disability had its onset during, or is otherwise etiologically related to, the Veteran's active service.  The examiner should specifically comment on documented reports of in-service treatment, as well as the Veteran's assertion of continuity of bilateral shoulder symptomatology since service.  

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for bilateral shoulder disability to include a left arm disorder.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


